Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combined elevator vibration isolation and load measurement element of the claimed invention comprises all the limitations of claim 1, specifically, a vibration pad with two opposite planar surfaces, an elastic material layer having a first side permanently attached to a first of the two planar surfaces, a load sensor arrangement attached to a second side of the elastic material layer integrated into the vibration isolation and load measurement element whereby the load sensor arrangement is configured to measure a load as a function of compression of the elastic material layer that is not taught, suggested, nor obvious over prior arts of record.
The combined elevator vibration isolation and load measurement element of the claimed invention comprises all the limitation of claim 5, specifically, a vibration pad with two opposite planar surfaces, an elastic material layer having a first side permanently attached to a first of the two planar surfaces, a load sensor arrangement attached to a second side of the elastic material layer integrated into the vibration isolation and load measurement element whereby a load acting on the load sensor arrangement can be measured as a function of compression of the elastic material layer wherein the load sensor arrangement comprises electrodes attached to a first surface of the elastic material layer and wherein each of the electrodes is electrically connected to a specific part of an electrically conductive wiring forming an electrical output of said electrode, the conductive wiring further attached to an electrically insulating flexible foil that is not taught, suggested, nor obvious over prior arts of record. 
The combined elevator vibration isolation and load measurement element of the claimed invention comprises all the limitation of claim 10, specifically, a vibration pad with two opposite planar surfaces, an elastic material layer having a first side permanently attached to a first of the two planar surfaces, a load sensor arrangement attached to a second side of the elastic material layer integrated into the vibration isolation and load measurement element whereby a load acting on the load sensor arrangement can be measured as a function of compression of the elastic material layer wherein the load sensor arrangement comprises electrodes attached to a first surface of the elastic material layer wherein a total effective cross sectional area of the electrodes is at least 50% of the total cross sectional area of the elastic material layer that is not taught, suggested, nor obvious over prior arts of record.
US Patent No. 4,793,442 to Heckler et al teaches an elevator load measurement element device with an elastic layer material and a load sensor arrangement but does not teach an elastic material layer having a first side permanently attached to a first planar surface of a vibration isolation pad nor teach that the load sensor arrangement attached to a second side of the elastic material layer and integrated into the vibration isolation element configured to measure a load as a function of compression of the elastic material layer.
US Patent Application Publication No. 2016/002004 to Tan et al teaches an elevator load measurement device with an elastic layer material and a load sensor arrangement but does not teach an elastic material layer having a first side permanently attached to a first planar surface of a vibration isolation pad nor teach that the load sensor arrangement attached to a second side of the elastic material layer and integrated into the vibration isolation element configured to measure a load as a function of compression of the elastic material layer. 
CN 110255332 to Li teaches and elevator with a pressure sensitive sheet but does not teach an elastic material layer having a first side permanently attached to a first planar surface of a vibration isolation pad nor teach that the load sensor arrangement attached to a second side of the elastic material layer and integrated into the vibration isolation element configured to measure a load as a function of compression of the elastic material layer.
US Patent No. 9,056,747 to Brugger et al teaches an elevator with a load sensor but does not teach an elastic material layer having a first side permanently attached to a first planar surface of a vibration isolation pad nor teach that the load sensor arrangement attached to a second side of the elastic material layer and integrated into the vibration isolation element configured to measure a load as a function of compression of the elastic material layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654